Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-644
                       Lower Tribunal No. 16-14576
                          ________________


                               Juan Garcia,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Maria de
Jesus Santovenia, Judge.

      Giasi Law, P.A., and Melissa A. Giasi and Erin M. Berger (Tampa),
for appellant.

     Paul R. Pearcy, P.A., and Maureen G. Pearcy, for appellee.


Before EMAS, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.